                               IN THE UNITED STATES DISTRICT COURT FOR THE
                                       WESTERN DISTRICT OF MISSOURI
                                            WESTERN DIVISION


United States of America                                                                  )
                                                                                          )
                                      Plaintiff,                                          )
                                                                                          )
            v.                                                                            )            Case No. 4:19-mj-00173-SWH-1
                                                                                          )
                                                                                          )
    Keith Brim                                                                            )
                                      Defendant.                                          )


                  ORDER TO UNSEAL PRE-INDICTMENT/INFORMATION (TARGET)
                                 ELECTRONIC CASE FILE

$V D UHVXOW RI FULPLQDO FKDUJHV KDYLQJ EHHQ ILOHG DJDLQVW WKH DERYH GHIHQGDQW ,7 ,6 +(5(%<

25'(5('WKDWWKHSUHLQGLFWPHQWLQIRUPDWLRQ WDUJHW HOHFWURQLFFDVHILOH (&) EHXQVHDOHGDQG

SURFHVVHGLQDFFRUGDQFHZLWKHVWDEOLVKHGSURFHGXUH




                                                                                         %\V'DYLG35XVK                
                                            'DYLG35XVK
                                                                                   &KLHI8QLWHG6WDWHV0DJLVWUDWH-XGJH

'DWHG 2/27/2020


 Kansas City, Missouri




                 Case 4:19-mj-00173-SWH Document 2 Filed 02/27/20 Page 1 of 1
